Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 1 of 42 Page ID #:1




 1 Daniel L. Germain (Bar No. 143334)
     Germain@Lalawyer.com
 2 ROSMAN & GERMAIN LLP
     16311 Ventura Blvd., Suite 1200
 3 Encino, CA 91436-2152
     Telephone: (818) 788-0877
 4 Facsimile: (818) 788-0885

 5 Counsel for Plaintiffs and the Putative Class

 6
     [Additional Counsel Listed on Signature Page]

 7

 8
                          UNITED STATES DISTRICT COURT

 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     CHANTELL CAMPBELL, MARIE                      Case No.:
11 NELLIST, BRIAN HORTON and
     PAULINA CERVANTES, individually
12 and on behalf of all others similarly           CLASS ACTION COMPLAINT
13
     situated,

14
                             Plaintiffs,

15
                 v.
     PRIME HEALTHCARE SERVICES,
16 INC.; THE CHIEF EXECUTIVE
     OFFICER OF PRIME HEALTHCARE
17 SERVICES, INC.; THE
     ADMINISTRATIVE COMMITTEE OF
18 PRIME HEALTHCARE SERVICES,

19
     INC.; and DOES 1-20.

20                           Defendants.

21

22

23

24

25

26

27

28

                                             -1-
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 2 of 42 Page ID #:2




 1                               COMPLAINT – CLASS ACTION
 2          Plaintiffs Chantell Campbell, Marie Nellist, Brian Horton and Paulina
 3 Cervantes (“Plaintiffs”), by and through their attorneys, on behalf of the Prime

 4 Healthcare Services, Inc. 401(k) Plan (the “Plan”),1 themselves and all others

 5 similarly situated, state and allege as follows:

 6                                 I.      INTRODUCTION
 7          1.     This is a class action brought pursuant to §§ 409 and 502 of the
 8 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109

 9 and 1132, against the Plan’s fiduciaries, which include Prime Healthcare Services,

10 Inc. (“Prime” or “Company”), the Chief Executive Officer of Prime during the Class

11 Period (“CEO”), and the Administrative Committee of Prime Healthcare Services,

12 Inc. and its members during the Class Period2 (“Committee”) for breaches of their

13 fiduciary duties.

14          2.     To safeguard Plan participants and beneficiaries, ERISA imposes strict
15 fiduciary duties of loyalty and prudence upon employers and other plan fiduciaries.

16 Fiduciaries must act “solely in the interest of the participants and beneficiaries,” 29

17 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that would be

18 expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B). These twin

19 fiduciary duties are “the highest known to the law.” Tibble v. Edison Int’l, 843 F.3d

20 1187, 1197 (9th Cir. Dec. 30, 2016) (en banc).

21          3.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial
22 consideration to the cost of investment options. “Wasting beneficiaries’ money is

23 imprudent.        In devising and implementing strategies for the investment and
24

25
     1
26   The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
   However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
27 to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
   the Plan and its participants.
28
   2
     The Class Period is defined as September 11, 2014 through the date of Judgment.
                                                   -2-
                                         CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 3 of 42 Page ID #:3




 1 management of trust assets, trustees are obligated to minimize costs.”                 Uniform
 2 Prudent Investor Act (the “UPIA”), § 7.

 3         4.     “The Restatement … instructs that ‘cost-conscious management is
 4 fundamental to prudence in the investment function,’ and should be applied ‘not only

 5 in making investments but also in monitoring and reviewing investments.’” Tibble v.

 6 Edison Int’l, 843 F.3d 1187, 1197-98 (9th Cir. 2016) (en banc) (quoting Restatement

 7 (Third) of Trusts, § 90, cmt. b) (“Tibble II”).3

 8         5.     As the Ninth Circuit described, additional fees of only 0.18% or 0.4%
 9 can have a large effect on a participant’s investment results over time because

10 “[b]eneficiaries subject to higher fees … lose not only money spent on higher fees,

11 but also lost investment opportunity; that is, the money that the portion of their

12 investment spent on unnecessary fees would have earned over time.” Tibble II, 843

13 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a beneficiary,

14 the more the beneficiary’s investment shrinks.”).

15         6.     Most participants in 401(k) plans expect that their 401(k) accounts will
16 be their principal source of income after retirement. Even though 401(k) accounts are

17 fully funded at all times, that does not prevent plan participants from losing money on

18 poor investment choices by plan sponsors and fiduciaries, whether due to poor

19 performance, high fees or both.

20         7.     The Department of Labor has explicitly stated that employers are held to
21 a “high standard of care and diligence” and must, among other duties, both “establish

22 a prudent process for selecting investment options and service providers” and

23 “monitor investment options and service providers once selected to see that they

24 continue to be appropriate choices.” See, “A Look at 401(k) Plan Fees,” supra, at

25

26
   3
     See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
27 https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
   center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
28 aware that your employer also has a specific obligation to consider the fees and expenses paid by
   your plan.”).
                                                 -3-
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 4 of 42 Page ID #:4




 1 n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015) (Tibble I)

 2 (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

 3        8.     The duty to evaluate and monitor fees and investment costs includes fees
 4 paid directly by plan participants to investment providers, usually in the form of an

 5 expense ratio or a percentage of assets under management within a particular

 6 investment. See Investment Company Institute (“ICI”), The Economics of Providing

 7 401(k) Plans: Services, Fees, and Expenses (July 2016), at 4. “Any costs not paid by

 8 the employer, which may include administrative, investment, legal, and compliance

 9 costs, effectively are paid by plan participants.” Id., at 5.

10        9.     Prudent and impartial plan sponsors thus should be monitoring both the
11 performance and cost of the investments selected for their 401(k) plans, as well as

12 investigating alternatives in the marketplace to ensure that well-performing, low cost

13 investment options are being made available to plan participants.

14        10.    At all times during the Class Period (September 11, 2014 through the
15 date of judgment) the Plan had more than $405 million dollars in assets under

16 management. At the end of 2017 and 2018, the Plan had over $861 million dollars

17 and $878 million dollars, respectively, in assets under management that were/are

18 entrusted to the care of the Plan’s fiduciaries. The Plan’s assets under management

19 qualifies it as a large plan in the defined contribution plan marketplace, and among

20 the largest plans in the United States.      As a large plan, the Plan had substantial
21 bargaining power regarding the fees and expenses that were charged against

22 participants’ investments.     Defendants, however, did not try to reduce the Plan’s
23 expenses or exercise appropriate judgment to scrutinize each investment option that

24 was offered in the Plan to ensure it was prudent.

25        11.    Plaintiffs allege that during the putative Class Period Defendants, as
26 “fiduciaries” of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. §

27 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other

28 participants of the Plan by, inter alia, (1) failing to objectively and adequately review

                                              -4-
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 5 of 42 Page ID #:5




 1 the Plan’s investment portfolio with due care to ensure that each investment option

 2 was prudent, in terms of cost; and (2) maintaining certain funds in the Plan despite

 3 the availability of identical or similar investment options with lower costs and/or

 4 better performance histories.

 5        12.    In many instances, Defendants failed to utilize the lowest cost share
 6 class for many of the mutual funds within the Plan, and failed to consider certain

 7 collective trusts available during the Class Period as alternatives to the mutual funds

 8 in the Plan, despite their lower fees and materially similar investment objectives. It

 9 appears that in 2019, nearly five years into the Class Period, the Plan switched to the

10 collective trust versions of the Fidelity target date funds. But this was too little too

11 late as the damages suffered by Plan participants to that point had already been baked

12 in. In accordance with sound fiduciary practices, the Plan should have switched to the

13 Fidelity Freedom CIT target date funds at their earliest opportunity. The majority of

14 the collective trust versions of the Fidelity Freedom target date funds were available

15 as early as 2007.

16        13.    Defendants’ mismanagement of the Plan, to the detriment of participants
17 and beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty,

18 in violation of 29 U.S.C. § 1104.        Their actions were contrary to actions of a
19 reasonable fiduciary and cost the Plan and its participants millions of dollars.

20        14.    Based on this conduct, Plaintiffs assert claims against Defendants for
21 breach of the fiduciary duties of loyalty and prudence (Count One) and failure to

22 monitor fiduciaries (Count Two).

23                         II.     JURISDICTION AND VENUE
24        15.    This Court has subject matter jurisdiction over this action pursuant to 28
25 U.S.C. § 1331 because it is a civil action arising under the laws of the United States,

26 and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of

27 actions brought under Title I of ERISA, 29 U.S.C. § 1001, et seq.

28

                                              -5-
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 6 of 42 Page ID #:6




 1        16.     This Court has personal jurisdiction over Defendants because they
 2 transact business in this District, reside in this District, and/or have significant

 3 contacts with this District, and because ERISA provides for nationwide service of

 4 process.

 5        17.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29
 6 U.S.C. § 1132(e)(2), because some or all of the violations of ERISA occurred in this

 7 District and Defendants reside and may be found in this District.          Venue is also
 8 proper in this District pursuant to 28 U.S.C. § 1391 because Defendants do business

 9 in this District and a substantial part of the events or omissions giving rise to the

10 claims asserted herein occurred within this District.

11                                      III.   PARTIES
12               Plaintiffs
13        18.      Plaintiff, Chantell Campbell (“Campbell”), resides in Midlothian,
14 Virginia. During her employment, Plaintiff Campbell participated in the Plan

15 investing in the options offered by the Plan and which are the subject of this lawsuit.

16        19.     Plaintiff, Marie Nellist (“Nellist”), resides in Dover, Florida. During her
17 employment, Plaintiff Nellist participated in the Plan investing in the options offered

18 by the Plan and which are the subject of this lawsuit.

19        20.     Plaintiff, Brian Horton (“Horton”), resides in Centerton, Arkansas.
20 During his employment, Plaintiff Horton participated in the Plan investing in the

21 options offered by the Plan and which are the subject of this lawsuit.

22        21.     Plaintiff, Paulina Cervantes (“Cervantes”), resides in Dana Point,
23 California.     During her employment, Plaintiff Cervantes participated in the Plan
24 investing in the options offered by the Plan and which are the subject of this lawsuit.

25        22.     Each Plaintiff has standing to bring this action on behalf of the Plan
26 because each of them participated in the Plan and were injured by Defendants’

27 unlawful conduct.      Plaintiffs are entitled to receive benefits in the amount of the
28 difference between the value of their accounts currently, or as of the time their

                                              -6-
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 7 of 42 Page ID #:7




 1 accounts were distributed, and what their accounts are or would have been worth, but

 2 for Defendants’ breaches of fiduciary duty as described herein.

 3          23.    Plaintiffs did not have knowledge of all material facts (including, among
 4 other things, the investment alternatives that are comparable to the investments

 5 offered within the Plan, comparisons of the costs and investment performance of Plan

 6 investments versus available alternatives within similarly-sized plans, total cost

 7 comparisons to similarly-sized plans, information regarding other available share

 8 classes, and information regarding the availability and pricing of collective trusts)

 9 necessary to understand that Defendants breached their fiduciary duties and engaged

10 in other unlawful conduct in violation of ERISA until shortly before this suit was

11 filed.

12          24.    Plaintiffs did not have and do not have actual knowledge of the specifics
13 of Defendants’ decision-making process with respect to the Plan, including

14 Defendants’ processes (and execution of such) for selecting, monitoring, and

15 removing Plan investments, because this information is solely within the possession

16 of Defendants prior to discovery. See Braden v. Wal-mart Stores, Inc., 588 F.3d 585,

17 598 (8th Cir. 2009) (“If Plaintiffs cannot state a claim without pleading facts which

18 tend systematically to be in the sole possession of defendants, the remedial scheme of

19 [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

20          25.    Having never managed a large 401(k) plan such as the Plan, Plaintiffs
21 lacked actual knowledge of reasonable fee levels and prudent alternatives available to

22 such plans.      For purposes of this Complaint, Plaintiffs have drawn reasonable
23 inferences regarding these processes based upon (among other things) the facts set

24 forth herein.

25                 Defendants
26                       Company Defendant
27          26.    Prime Healthcare Services, Inc. (“Prime”) is the Plan sponsor and a
28 named fiduciary with a principal place of business being 3300 Guasti Road, 3rd Floor,

                                               -7-
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 8 of 42 Page ID #:8




 1 Ontario, CA 91761. 2018 Form 5500 filed with the United States Department of

 2 Labor (“2018 Form 5500”) at 1.

 3            27.    Prime is in the business of buying hospitals throughout the United States
 4 which are experiencing financial distress.               Since 2005, Prime “has invested
 5 approximately $1.7 billion on capital improvements and equipment.”          4
                                                                                   As of 2020,
 6 Prime “owns 46 hospitals in 14 states” and has over 42,000 employees. Id.

 7            28.    Prime makes discretionary decisions to make company discretionary
 8 contributions to Plan participants. The December 31, 2018 Report of the Independent

 9 Auditor of the Prime Healthcare Services, Inc. 401(k) Plan (“2018 Auditor Report”)

10 states that: “the Company may elect to make discretionary-matching and profit-

11 sharing contributions to the Plan.” Auditor Report at 5.

12            29.    Lastly, the Company, acting through its board of directors and officers,
13 performs Plan-related fiduciary functions in the course and scope of their

14 employment.

15            30.    For the foregoing reasons, the Company is a fiduciary of the Plan, within
16 the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

17                   CEO Defendant
18            31.    Prime’s CEO is responsible for appointing the Committee and its
19 members.

20            32.    Accordingly, the CEO during the putative Class Period is/was a
21 fiduciary of the Plan, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

22 1002(21)(A) because each exercised discretionary authority to appoint and/or monitor

23 the Committee, which had control over Plan management and/or authority or control

24 over management or disposition of Plan assets.

25            33.    Each CEO that served during the Class Period is collectively referred to
26 herein as the “CEO Defendant.”

27

28
     4
         https://www.primehealthcare.com/About-Prime/Saving-Hospitals.aspx
                                                   -8-
                                         CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 9 of 42 Page ID #:9




 1               Committee Defendants
 2        34.    The Administrative Committee (“Committee”), is a fiduciary under
 3 ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee

 4 maintains its address at Prime Healthcare’s corporate headquarters in Ontario,

 5 California. The Committee is responsible for selecting and monitoring the

 6 performance of the funds in the Plan.

 7        35.    The Committee and each of its members were fiduciaries of the Plan
 8 during the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

 9 1002(21)(A) because each exercised discretionary authority over management or

10 disposition of Plan assets.

11        36.    The Committee and unnamed members of the Committee during the
12 Class Period (referred to herein as Does 1-10), are collectively referred to herein as

13 the “Committee Defendants.”

14        Additional Doe Defendants
15        37.    To the extent that there are additional officers, employees and/are
16 contractors of Prime who are/were fiduciaries of the Plan during the Class Period, or

17 were hired as an investment manager for the Plan during the Class Period, the

18 identities of whom are currently unknown to Plaintiffs, Plaintiffs reserve the right,

19 once their identities are ascertained, to seek leave to join them to the instant action.

20 Thus, without limitation, unknown “Doe” Defendants 11-20 include, but are not

21 limited to, Prime officers, employees and/or contractors who are/were fiduciaries of

22 the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

23 during the Class Period.

24                                    IV. THE PLAN
25        38.    The Prime Healthcare Services, Inc. 401(k) Plan (“Plan”) was “formed
26 on January 1, 2006.” 2018 Auditor Report at 5. The Plan is a “defined contribution”

27 or “individual account” plan within the meaning of ERISA § 3(34), 29 U.S.C. §

28 1002(34), in that the Plan provides for individual accounts for each participant and

                                             -9-
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 10 of 42 Page ID #:10




 1 for benefits based solely upon the amount contributed to those accounts, and any

 2 income, expense, gains and losses, and any forfeitures of accounts of the participants

 3 which may be allocated to such participant’s account.        Consequently, retirement
 4 benefits provided by the Plan are based solely on the amounts allocated to each

 5 individual’s account. 2018 Auditor Report at 5-6.

 6              Eligibility
 7        39.    In general, regular full-time employees who’ve reached the age of 21 are
 8 eligible to participate in the Plan. As stated in the 2018 Auditor Report: “[e]mployees

 9 of the Company are eligible to participate in the Plan upon reaching age 21 and after

10 completing one month of service.” 2018 Auditor Report at 5.

11              Contributions
12        40.    There are several types of contributions that can be added to a
13 participant’s account, including: an employee salary deferral contribution, an

14 employee Roth 401(k) contribution, an employee after-tax contribution, catch-up

15 contributions for employees aged 50 and over, rollover contributions, and employer

16 matching contributions based on employee pre-tax, Roth 401(k), and employee after-

17 tax contributions. 2018 Auditor Report at 5 and 6.

18        41.    With regard to employee contributions, “[p]articipants may elect to
19 contribute between 1% and 100% of pretax annual compensation to the Plan each

20 year” Auditor Report at 5. With regard to matching contributions made by Prime,

21 Prime “matches employee contributions, up to the lesser of $4,800 or 4% of the

22 eligible compensation deferred to the Plan.” Id.

23        42.    Like other companies that sponsor 401(k) plans for their employees,
24 Prime enjoys both direct and indirect benefits by providing matching contributions to

25 Plan participants. Employers are generally permitted to take tax deductions for their

26 contributions to 401(k) plans at the time when the contributions are made. See

27 generally, https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.

28

                                            - 10 -
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 11 of 42 Page ID #:11




 1           43.    Prime also benefits in other ways from the Plan’s matching program. It
 2 is well-known that “[o]ffering retirement plans can help in employers’ efforts to

 3 attract          new       employees        and       reduce        turnover.”       See
 4 https://www.paychex.com/articles/employee-benefits/employer-matching-401k-

 5 benefits.

 6           44.    Given the size of the Plan, Prime likely enjoyed a significant tax and
 7 cost savings from offering a match.

 8                 Vesting
 9           45.    With regard to vesting in contributions made by participants:
10 “[p]articipants are vested immediately in their contributions plus actual earnings

11 thereon.” 2018 Auditor Report at 6. With regard to matching contributions made by

12 Prime: “[v]esting in Company contributions is based on years of service with

13 increases in increments of 20% per year until fully vested after five years.” Id.

14                 The Plan’s Investments
15           46.    In theory, the Committee selects and monitors the performance of the
16 funds in the Plan. But in practice, as alleged below, the Committee breached these

17 fiduciary duties.

18           47.    Several funds were available to Plan participants for investment each
19 year during the putative Class Period, including a suite of target date funds managed

20 by Fidelity.

21           48.    The Plan’s assets under management for all funds as of December 31,
22 2018 was over $878 million dollars. 2018 Auditor Report at 4.

23                 Payment of Plan Expenses
24           49.    During the Class Period Plan assets were used to pay for expenses
25 incurred by the Plan, including recordkeeping fees. 2018 Auditor Report at 6. As

26 detailed in the Auditor Report: “Participant accounts are charged with an allocation of

27 administrative expenses that are paid by the Plan. Allocations are based on participant

28 earnings, account balances, or specific participant transactions, as defined.” Id.

                                              - 11 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 12 of 42 Page ID #:12




 1                               V. CLASS ACTION ALLEGATIONS
 2          50.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the
 3 Federal Rules of Civil Procedure on behalf of themselves and the following proposed

 4 class (“Class”):5

 5                        All persons, except Defendants and their immediate
 6                  family members, who were participants in or beneficiaries
 7                  of the Plan, at any time between September 11, 2014
 8                  through the date of judgment (the “Class Period”).
 9

10          51.     The members of the Class are so numerous that joinder of all members is
11 impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 43,050 Plan

12 “participants with account balances as of the end of the plan year.” 2018 Form 5500

13 at 2.

14          52.     Plaintiffs’ claims are typical of the claims of the members of the Class.
15 Like other Class members, Plaintiffs participated in the Plan and have suffered

16 injuries as a result of Defendants’ mismanagement of the Plan. Defendants treated

17 Plaintiffs consistently with other Class members and managed the Plan as a single

18 entity. Plaintiffs’ claims and the claims of all Class members arise out of the same

19 conduct, policies, and practices of Defendants as alleged herein, and all members of

20 the Class have been similarly affected by Defendants’ wrongful conduct.

21          53.     There are questions of law and fact common to the Class, and these
22 questions predominate over questions affecting only individual Class members.

23 Common legal and factual questions include, but are not limited to:

24                  A.      Whether Defendants are fiduciaries of the Plan;
25

26

27
     5
28     Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
     class certification or subsequent pleadings in this action.
                                                   - 12 -
                                          CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 13 of 42 Page ID #:13




 1                B.    Whether Defendants breached their fiduciary duties of loyalty and
 2                      prudence by engaging in the conduct described herein;
 3                C.    Whether the Company and CEO Defendants failed to adequately
 4                      monitor the Committee and other fiduciaries to ensure the Plan
 5                      was being managed in compliance with ERISA;
 6                D.    The proper form of equitable and injunctive relief; and
 7                E.    The proper measure of monetary relief.
 8          54.   Plaintiffs will fairly and adequately represent the Class and have retained
 9 counsel experienced and competent in the prosecution of ERISA class action

10 litigation. Plaintiffs have no interests antagonistic to those of other members of the

11 Class.     Plaintiffs are committed to the vigorous prosecution of this action and
12 anticipate no difficulty in the management of this litigation as a class action.

13          55.   This action may be properly certified under Rule 23(b)(1). Class action
14 status in this action is warranted under Rule 23(b)(1)(A) because prosecution of

15 separate actions by the members of the Class would create a risk of establishing

16 incompatible standards of conduct for Defendants.           Class action status is also
17 warranted under Rule 23(b)(1)(B) because prosecution of separate actions by the

18 members of the Class would create a risk of adjudications with respect to individual

19 members of the Class that, as a practical matter, would be dispositive of the interests

20 of other members not parties to this action, or that would substantially impair or

21 impede their ability to protect their interests.

22          56.   In the alternative, certification under Rule 23(b)(2) is warranted because
23 the Defendants have acted or refused to act on grounds generally applicable to the

24 Class, thereby making appropriate final injunctive, declaratory, or other appropriate

25 equitable relief with respect to the Class as a whole.

26

27

28

                                              - 13 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 14 of 42 Page ID #:14




 1                         DEFENDANTS’ FIDUCIARY STATUS
                         AND OVERVIEW OF FIDUCIARY DUTIES
 2

 3
           57.    ERISA requires every plan to provide for one or more named fiduciaries

 4
     who will have “authority to control and manage the operation and administration of

 5
     the plan.” ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1).

 6
           58.    ERISA treats as fiduciaries not only persons explicitly named as

 7
     fiduciaries under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who

 8
     in fact perform fiduciary functions. Thus, a person is a fiduciary to the extent “(i) he

 9
     exercises any discretionary authority or discretionary control respecting management

10
     of such plan or exercise any authority or control respecting management or

11
     disposition of its assets, (ii) he renders investment advice for a fee or other

12
     compensation, direct or indirect, with respect to any moneys or other property of such

13
     plan, or has any authority or responsibility to do so, or (iii) he has any discretionary

14
     authority or discretionary responsibility in the administration of such plan.” ERISA §

15
     3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i).

16
           59.    As described in the Parties section above, Defendants were fiduciaries of

17
     the Plan because:

18
                  (a)    they were so named; and/or

19
                  (b)    they exercised authority or control respecting management or

20
                         disposition of the Plan’s assets; and/or

21
                  (c)    they exercised discretionary authority or discretionary control

22
                         respecting management of the Plan; and/or

23
                  (d)    they had discretionary authority or discretionary responsibility in

24
                         the administration of the Plan.

25
           60.    As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29

26
     U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s investments,

27
     solely in the interest of the Plan’s participants and beneficiaries and with the care,

28
     skill, prudence, and diligence under the circumstances then prevailing that a prudent

                                              - 14 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 15 of 42 Page ID #:15




 1 person acting in a like capacity and familiar with such matters would use in the

 2 conduct of an enterprise of a like character and with like aims. These twin duties are

 3 referred to as the duties of loyalty and prudence and are “the highest known to the

 4 law.” Tibble, 843 at 1197.

 5        61.    The duty of loyalty requires fiduciaries to act with an “eye single” to the
 6 interests of plan participants.     Pegram v. Herdrich, 530 U.S. 211, 235 (2000).
 7 “Perhaps the most fundamental duty of a [fiduciary] is that he [or she] must display . .

 8 . complete loyalty to the interests of the beneficiary and must exclude all selfish

 9 interest and all consideration of the interests of third persons.” Pegram, 530 U.S. at

10 224 (quotation marks and citations omitted). Thus, “in deciding whether and to what

11 extent to invest in a particular investment, a fiduciary must ordinarily consider only

12 factors relating to the interests of plan participants and beneficiaries . . . . A decision

13 to make an investment may not be influenced by [other] factors unless the

14 investment, when judged solely on the basis of its economic value to the plan, would

15 be equal or superior to alternative investments available to the plan.” Dep’t of Labor

16 ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added).

17        62.    In effect, the duty of loyalty includes a mandate that the fiduciary
18 display complete loyalty to the beneficiaries and set aside the consideration of third

19 persons.

20        63.    ERISA also “imposes a ‘prudent person’ standard by which to measure
21 fiduciaries’ investment decisions and disposition of assets.” Fifth Third Bancorp v.

22 Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a

23 duty to select prudent investments, under ERISA a fiduciary “has a continuing duty to

24 monitor [plan] investments and remove imprudent ones” that exists “separate and

25 apart from the [fiduciary’s] duty to exercise prudence in selecting investments.”

26 Tibble I, 135 S. Ct. at 1828.

27        64.    In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for
28 breach by co-fiduciary”) further provides that:

                                              - 15 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 16 of 42 Page ID #:16




 1                    [I]n addition to any liability which he may have under
 2
                 any other provision of this part, a fiduciary with respect to a
                 plan shall be liable for a breach of fiduciary responsibility
 3               of another fiduciary with respect to the same plan in the
 4               following circumstances: (A) if he participates knowingly
                 in, or knowingly undertakes to conceal, an act or omission
 5               of such other fiduciary, knowing such an act or omission is
 6               a breach; (B) if, by his failure to comply with section
                 404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of
 7               his specific responsibilities which give rise to his status as a
 8               fiduciary, he has enabled such other fiduciary to commit a
                 breach; or (C) if he has knowledge of a breach by such
 9               other fiduciary, unless he makes reasonable efforts under
10               the circumstances to remedy the breach.

11        65.    During the Class Period, Defendants did not act in the best interests of
12 the Plan participants. Investment fund options chosen for a plan should not favor the

13 fund provider over the plan’s participants. Yet, here, to the detriment of the Plan and

14 their participants and beneficiaries, the Plan’s fiduciaries included and retained in the

15 Plan many mutual fund investments that were more expensive than necessary and

16 otherwise were not justified on the basis of their economic value to the Plan.

17        66.    Based on reasonable inferences from the facts set forth in this
18 Complaint, during the Class Period Defendants failed to have a proper system of

19 review in place to ensure that participants in the Plan were being charged appropriate

20 and reasonable fees for the Plan’s investment options.          Additionally, Defendants
21 failed to leverage the size of the Plan to negotiate for (1) lower expense ratios for

22 certain investment options maintained and/or added to the Plan during the Class

23 Period; and (2) a prudent payment arrangement with regard to the Plan’s

24 recordkeeping and administrative fees.

25        67.    As discussed below, Defendants breached fiduciary duties to the Plan
26 and its participants and beneficiaries and are liable for their breaches and the breaches

27 of their co-fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

28

                                             - 16 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 17 of 42 Page ID #:17




 1                            VII. SPECIFIC ALLEGATIONS
 2                 Defendants Breached Their Fiduciary Duties in Failing
                   to Investigate and Select Lower Cost Alternative Funds
 3
           68.    Defendants’ breaches of their fiduciary duties, relating to their overall
 4
     decision-making, resulted in the selection (and maintenance) of several investments
 5
     in the Plan throughout the Class Period, including those identified below, that wasted
 6
     the Plan and participants’ assets because of unnecessary costs.
 7
           69.    Under trust law, one of the responsibilities of the Plan’s fiduciaries is to
 8
     “avoid unwarranted costs” by being aware of the “availability and continuing
 9
     emergence” of alternative investments that may have “significantly different costs.”
10
     Restatement (Third) of Trusts, ch. 17, intro. note (2007); see also Restatement (Third)
11
     of Trusts, § 90 cmt. B (2007) (“Cost-conscious management is fundamental to
12
     prudence in the investment function.”). Adherence to these duties requires regular
13
     performance of an “adequate investigation” of existing investments in a plan to
14
     determine whether any of the plan’s investments are “improvident” or if there is a
15
     “superior alternative investment” to any of the plan’s holdings. Pension Ben. Gaur.
16
     Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt.,
17
     712 F.3d 705, 718-19 (2d Cir. 2013).
18
           70.    Investment options have a fee for investment management and other
19
     services. With regards to investments like mutual funds, like any other investor,
20
     retirement plan participants pay for these costs via the fund’s expense ratio evidenced
21
     by a percentage of assets. For example, an expense ratio of .75% means that the plan
22
     participant will pay $7.50 annually for every $1,000 in assets. However, the expense
23
     ratio also reduces the participant’s return and the compounding effect of that return.
24
     This is why it is prudent for a plan fiduciary to consider the effect that expense ratios
25
     have on investment returns because it is in the best interest of participants to do so.
26
           71.    When large plans, particularly those with between $500 million dollars
27
     and $1 billion dollars in assets like the Plan here, have options which approach the
28

                                              - 17 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 18 of 42 Page ID #:18




 1 retail cost of shares for individual investors or are simply more expensive than the

 2 average or median institutional shares for that type of investment, a careful review of

 3 the plan and each option is needed for the fiduciaries to fulfill their obligations to the

 4 plan participants.

 5         72.    One indication of Defendants’ failure to prudently monitor the Plan’s
 6 funds is that the Plan has retained several actively-managed funds as Plan investment

 7 options despite the fact that these funds charged grossly excessive fees compared

 8 with comparable or superior alternatives, and despite ample evidence available to a

 9 reasonable fiduciary that these funds had become imprudent due to their higher costs

10 relative to the same or similar investments available. This fiduciary failure decreased

11 participant compounding returns and reduced the available amount participants will

12 have at retirement.

13         73.    Another indication of Defendants’ failure to prudently monitor the
14 Plan’s funds is that several funds during the Class Period – which stayed relatively

15 unchanged during the Class Period - were more expensive than comparable funds

16 found in similarly sized plans (plans having between $500 million dollars and $1

17 billion dollars in assets).

18         74.    In 2018, for example, many of the mutual funds in the Plan, which in
19 most cases had remained in the fund unchanged since 2014, had in some cases a

20 107% difference (in the case of State Street Cash Reserves Fund Premier Class) and a

21 73% difference (in the case of Delaware Small Cap Value Inst.) from the median

22 expense ratios in the same category. The chart below illustrates these differences for

23 each applicable fund in the Plan:6

24

25

26

27   6
     See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at 62
   (June 2019) (hereafter, “ICI Study”) available at
28 https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.

                                                - 18 -
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 19 of 42 Page ID #:19




 1
                      Plan in Fund                    Exp.     Investment Style    ICI
 2                                                    Ratio7                      Median
 3            Fidelity Freedom 2035                   0.72 %   Target-date Fund   0.65%
 4            Fidelity Freedom 2050                   0.75 %   Target-date Fund   0.65%
              Fidelity Freedom 2040                   0.75 %   Target-date Fund   0.65%
 5
              Fidelity Freedom 2045                   0.75 %   Target-date Fund   0.65%
 6            Fidelity Freedom 2055                   0.75 %   Target-date Fund   0.65%
 7            Fidelity Freedom 2060                   0.75 %   Target-date Fund   0.65%
 8           PGIM Jennison Growth Z                   0.71 %   Domestic Equity    0.42%
             Putnam Equity Income Y                   0.66 %   Domestic Equity    0.42%
 9
           Oakmark Equity and Income                  0.81 %    Non-target date   0.40%
10                    Investor                                     Balanced
          MFS International Intrinsic Value           0.73 %      Int'l Equity    0.54%
11                      R4
           American Funds Europacific                 0.81 %     Int'l Equity     0.54%
12                  Growth R4
          T. Rowe Price Mid-Cap Value I               0.65 %   Domestic Equity    0.42%
13
           MassMutual Select Mid Cap                  0.71 %   Domestic Equity    0.42%
14                   Growth I
          Delaware Small Cap Value Instl              0.90 %   Domestic Equity    0.42%
15
         PGIM Jennison Small Company Z                0.82 %   Domestic Equity    0.42%
16
                Invesco Real Estate R5                0.87 %   Domestic Equity    0.42%
17         State Street Cash Reserves Fund
                     Premier Class                    0.46 %    Money Market      0.14%
18

19            75.     The above comparisons understate the excessiveness of fees in the Plan
20 throughout the Class Period. That is because the above ICI Median fee is based on a

21 study conducted in 2016 when expense ratios were generally higher than fees today

22 or even in 2019 given the downward trend of expense ratios the last few years.

23 Indeed, the ICI median expense ratio for domestic equity funds for plans with

24 between $500 million dollars and $1 billion dollars in assets was 0.52% using 2015

25 data compared with 0.42% in 2016. Accordingly, 2019 median expense ratios would

26 be lower than indicated above, demonstrating a greater disparity between the 2019

27

28
     7
         The listed expense figures are as of 2020.
                                                    - 19 -
                                           CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 20 of 42 Page ID #:20




 1 expense ratios utilized in the above chart for the Plan’s funds and the median expense

 2 ratios in the same category.

 3        76.    Further, median-based comparisons also understate the excessiveness of
 4 the investment management fees of the Plan’s funds because many prudent

 5 alternative funds were available that offered lower expenses than the median.

 6           Failure to Investigate Availability of Lower Cost Collective Trusts
 7        77.    Many mutual funds offer multiple classes of shares in a single mutual
 8 fund that are targeted at different investors. Generally, more expensive share classes

 9 are targeted at smaller investors with less bargaining power, while lower cost shares

10 are targeted at institutional investors with more assets, generally $1 million or more,

11 and therefore greater bargaining power. There is no difference between share classes

12 other than cost—the funds hold identical investments and have the same manager.

13        78.    Collective trusts, also referred to as CITs, are akin to low-cost share
14 classes because many if not most mutual fund strategies are available in a collective

15 trust format, and the investments in the collective trusts are identical to those held by

16 the mutual fund, except they cost less.

17        79.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at
18 1828. Accordingly, the Supreme Court has stated that where ERISA is silent, courts

19 should seek guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97

20 (1996). One such area is the selection of appropriate funds for a plan. Trust law

21 states it depends on “the type of trustee and the nature of the breach involved, the

22 availability of relevant data, and other facts and circumstances of the case.”

23 Restatement (Third) of Trusts, § 100 cmt. b(1). To determine whether a fiduciary has

24 selected appropriate funds for the trust, appropriate comparators may include “return

25 rates of one or more suitable common trust funds, or suitable index mutual funds or

26 market indexes (with such adjustments as may be appropriate).”            Id. (emphasis
27 added).

28

                                             - 20 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 21 of 42 Page ID #:21




 1          80.     Plan fiduciaries such as Defendants here must be continually mindful of
 2 investment options to ensure they do not unduly risk plan participants’ savings and do

 3 not charge unreasonable fees. Some of the best investment vehicles for these goals

 4 are collective trusts, which pool plan participants’ investments further and provide

 5 lower fee alternatives to even institutional and 401(k) plan specific shares of mutual

 6 funds. Defendants knew this, or at least should have known this, because the Plan

 7 maintained at least one collective trust during the Class Period. In 2015, the Plan had

 8 at least 1 collective trust. By 2018, the Plan increased the number of collective trusts

 9 to 4.

10          81.     Collective trusts are administered by banks or trust companies, which
11 assemble a mix of assets such as stocks, bonds and cash. Regulated by the Office of

12 the Comptroller of the Currency rather than the Securities and Exchange

13 Commission, collective trusts have simple disclosure requirements, and cannot

14 advertise or issue formal prospectuses. As a result, their costs are much lower, with

15 lower or no administrative costs, and lower or no marketing or advertising costs. See

16 Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

17 available                                                                                              at
18 http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

19          82.     Due to their potential to reduce overall plan costs, collective trusts are
20 becoming increasingly popular; Use of CITs in DC Plans Booming (discussing data

21 showing that among both mid-size and large defined contribution plans, significantly

22 more assets are held in collective trusts than in mutual funds).8

23

24   8
       The criticisms that have been launched against collective trust vehicles in the past no longer apply.
     Collective trusts use a unitized structure and the units are valued daily; as a result, participants
25   invested in collective trusts are able to track the daily performance of their investments online. Use
     of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k) Plans,
26   EMPLOYEE BENEFIT NEWS (Apr. 14, 2016), available at http://www.benefitnews.com/news/cits-
     gaining-ground-in-401-k-plans (hereinafter “CITs Gaining Ground”). Many if not most mutual
27   fund strategies are available in a collective trust format, and the investments in the collective trusts
     are identical to those held by the mutual funds. Use of CITs in DC Plans Booming; CITs Gaining
28   Ground. And because collective trusts contract directly with the plan, and provide regular reports
     regarding costs and investment holdings, the plan has the same level of protection that the
                                                   - 21 -
                                          CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 22 of 42 Page ID #:22




 1          83.     A clear indication of Defendants’ lack of a prudent investment
 2 evaluation process was their failure to identify and select available collective trusts.

 3 A prudent fiduciary conducting an impartial review of the Plan’s investments would

 4 have identified all funds that could be converted to collective trusts at the earliest

 5 opportunity. Here, during the Class Period, Fidelity offered collective trust versions

 6 of the target date funds in the Plan with the exception of the FIAM Blend Target Date

 7 2060 Q Fund which was not available until May 15, 2015:

 8                           Exp.         Collective Trust         Incep         Exp.         % Fee
        Fund in Plan
 9                           Ratio9          Version10             Date         Ratio11       Excess
10        Fidelity                          FIAM Blend            Oct. 31
11     Freedom 2035          0.75%        Target Date 2035                       0.32%         134%
           Fund                               Q Fund                2007
12
          Fidelity                          FIAM Blend            Oct. 31
13
       Freedom 2040          0.75%        Target Date 2040                       0.32%         134%
14         Fund                               Q Fund                2007
15        Fidelity                          FIAM Blend            Oct. 31
16     Freedom 2045          0.75%        Target Date 2045                       0.32%         134%
           Fund                               Q Fund                2007
17

18        Fidelity                          FIAM Blend            Oct. 31
       Freedom 2050          0.75%        Target Date 2050                       0.32%         134%
19
           Fund                               Q Fund                2007
20

21
   Investment Company Act provides to individual investors, thus eliminating the need for the
22 protections of the Investment Company Act. Further, collective trusts are still subject to state and
   federal banking regulations that provide comparable protections. American Bankers Association,
23 ABA Primer on Bank Collective Funds, June 2015, at 1, available at
   https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.
24
   9
     The listed expense figures are as of 2020.
25 10 As detailed in Section I above, it appears that in 2019, nearly five years into the Class Period, the
   Plan switched to the collective trust versions of the Fidelity target date funds. But this was too little
26 too late as the damages suffered by Plan participants to that point had already been baked in. In
   accordance with sound fiduciary practices, the Plan should have switched to the Fidelity CIT target
27 date funds at their earliest opportunity. As indicated in the chart above, the collective trust versions
   of the Fidelity target date funds were available as early as 2007.
28
   11
      The listed expense figures are as of 2020.
                                                   - 22 -
                                          CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 23 of 42 Page ID #:23




 1                        Exp.       Collective Trust     Incep           Exp.     % Fee
       Fund in Plan
 2                        Ratio9        Version10         Date           Ratio11   Excess
 3        Fidelity                     FIAM Blend         July 12
 4     Freedom 2055       0.75%      Target Date 2055                    0.32%     134%
           Fund                          Q Fund            2011
 5
          Fidelity                     FIAM Blend          May
 6
       Freedom 2060       0.75%      Target Date 2060      15            0.32%     134%
 7
           Fund                          Q Fund            2020
 8
          Fidelity                     FIAM Blend         Oct. 31
 9     Freedom 2005                  Target Date 2005                    0.32%
                          0.47%                                                     47%
           Fund                          Q Fund            2007
10

11        Fidelity                     FIAM Blend         Oct. 31
12     Freedom 2010       0.51%      Target Date 2010                    0.32%      59%
           Fund                          Q Fund            2007
13
          Fidelity                     FIAM Blend         Oct. 31
14
       Freedom 2015       0.55%      Target Date 2015                    0.32%      72%
15         Fund                          Q Fund            2007
16        Fidelity                     FIAM Blend         Oct. 31
17     Freedom 2020       0.69%      Target Date 2020                    0.32%     116%
           Fund                          Q Fund            2007
18

19        Fidelity                     FIAM Blend         Oct. 31
       Freedom 2025       0.65%      Target Date 2025                    0.32%     103%
20
           Fund                          Q Fund            2007
21
          Fidelity                     FIAM Blend         Oct. 31
22     Freedom 2030       0.68%      Target Date 2030                    0.32%     112%
           Fund                          Q Fund            2007
23

24
           84.    The above is for illustrative purposes only. During the Class Period,
25
     Defendants knew or should have known of the existence of these available collective
26
     trusts and therefore also should have immediately identified the prudence of
27
     transferring the Plan’s funds into these alternative investments.
28

                                              - 23 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 24 of 42 Page ID #:24




 1         85.     As noted above, minimum initial investment amounts are typically
 2 waived for institutional investors like retirement plans.           See, e.g., Davis, et al. v.
 3 Washington Univ., et al., 960 F.3d 478, at 483 (8th Cir. 2020) (“minimum investment

 4 requirements are ‘routinely waived’ for individual investors in large retirement-

 5 savings plans”); Sweda, 923 F.3d at 329 (citing Tibble II, 729 F.3d at 1137 n.24)

 6 (confirming that investment minimums are typically waived for large plans). Here,

 7 “[t]he eligibility requirement for FIAM Blend Target Date is $25 million in client

 8 assets.”      See Fidelity Pricing Options for Retirement Plans as of Dec. 31, 2019
 9 (“Fidelity Pricing”), p. 11.       And, “[c]lient assets is defined as assets invested in
10 qualified defined contribution plans only, which are profit sharing, 401(k), and

11 defined benefit plans that are qualified under Section 401(a) and governmental plans

12 that are described in section 401(a)24 of the IRS code.” Id.

13         86.     Target date funds are sold as a package with the minimum investment
14 amount referring to the total amount invested across all target date funds. In 2018, for

15 example, the Plan had twelve Fidelity Freedom target date funds ranging from an

16 expected retirement date of 2005 to 2060 at five-year intervals. A minimum needed to

17 qualify refers to the total of all assets held in all of the 12 funds collectively. Looking

18 at 2018, the Plan had over $384 million dollars invested in Fidelity target date funds.

19 As discussed above, the CIT version of these funds, FIAM Blend Target Date Q

20 Funds, only required a $25 million investment amount.

21         87.     Clearly, per the below chart, the Plan had sufficient assets under
22 management during the Class Period to qualify for the CIT version of the Fidelity

23 target date funds:12

24

25

26

27
   12
      As further evidence that the Plan could have moved to collective trusts throughout the Class
28 Period, the Plan did in fact move to collective trusts in 2019. Clearly this move should have been
   made as soon as these collective trusts became available in 2007.
                                                - 24 -
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 25 of 42 Page ID #:25




 1 Fund in
   the Plan 2018 AUM      2017 AUM     2016 AUM     2015 AUM    2014 AUM
 2 Fidelity
   Freedom
 3    2005
    through $384,144,310 $364,333,042 $235,291,229 $140,689,415 $78,778,804
 4    2060
    Funds13
 5
           88.      A prudent fiduciary conducting an impartial review of the Plan’s
 6
     investments would have identified the cheaper available collective trusts and
 7
     transferred the Plan’s investments into the lower cost funds at the earliest
 8
     opportunity.
 9
           89.      There is no good-faith explanation for utilizing higher-cost funds when
10
     lower-cost funds are available for the exact same investment. Indeed, given that the
11
     collective trusts were comprised of the same underlying investments as their mutual
12
     fund counterparts, and managed by the same investment manager, but had lower fees,
13
     they generally had greater returns when looking at the 1, 3, 5, and 10 year average
14
     annual returns. Moreover, the Plan did not receive any additional services or benefits
15
     based on its use of more expensive funds; the only consequence was higher costs for
16
     Plan participants. Defendants failed in their fiduciary duties either because they did
17
     not negotiate aggressively enough with their service providers to obtain better pricing
18
     or they were asleep at the wheel and were not paying attention. Either reason is
19
     inexcusable.
20
           90.      Moreover, it is not prudent to select higher cost versions of the same
21
     fund even if a fiduciary believes fees charged to plan participants by the “retail” class
22
     investment were the same as the fees charged by the “institutional” class investment,
23
     net of the revenue sharing paid by the funds to defray the Plan’s recordkeeping costs.
24

25

26   13
     Target date funds are negotiated and sold as a package. The minimum buy in amount for target
   date funds is based on the amount under management for all target date funds in any given Plan.
27 Here FIAM Blend Target Date Q Funds, only required a $25 million investment amount. Clearly,
   the Plan would have qualified for these CITs throughout the Class Period. In 2014 through 2017,
28 the Plan did not have 2055 and 2060 target date funds.

                                               - 25 -
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 26 of 42 Page ID #:26




 1 Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 8 (C.D. Cal.

 2 Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose otherwise imprudent

 3 investments specifically to take advantage of revenue sharing.” Id., at * 11. This

 4 lack of basic fiduciary practice resonates loudly in this case given the unreasonable

 5 recordkeeping and administrative costs arrangements put in place by Defendants.

 6        91.   The term “recordkeeping” is a catchall term for the suite of
 7 administrative services typically provided to a defined contribution plan by the plan’s

 8 “recordkeeper.” Recordkeeping expenses can either be paid directly from plan assets,

 9 or indirectly by the plan’s investments in a practice known as revenue sharing (or a

10 combination of both or by a plan sponsor). Revenue sharing payments are payments

11 made by investments within the plan, typically mutual funds, to the plan’s

12 recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

13 services that the mutual fund company otherwise would have to provide.

14        92.   Although utilizing a revenue sharing approach is not per se imprudent,
15 unchecked, it is devastating for Plan participants. “At worst, revenue sharing is a

16 way to hide fees. Nobody sees the money change hands, and very few understand

17 what the total investment expense pays for. It’s a way to milk large sums of money

18 out of large plans by charging a percentage-based fee that never goes down (when

19 plans are ignored or taken advantage of). In some cases, employers and employees

20 believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

21 Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

22 and-invisible-fees (last visited March 19, 2020).

23        93.   Prime’s retirement plan is large and has scale which affords the Plan
24 fiduciaries the opportunity to negotiate for lower recordkeeping costs and get access

25 to the same investments with lower expense ratios which benefit the plan participants

26 because the returns are higher and compounding greater.

27        94.   As of August 1, 2019, the Plan pays an annual fee to its recordkeeper,
28 Transamerica Retirement Solutions, LLC (“Transamerica”), in the amount of $50 per

                                            - 26 -
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 27 of 42 Page ID #:27




 1 participant account. This compensation is derived primarily from revenue remitted to

 2 Transamerica via various Plan investment options. Prior to the August 1 change, the

 3 Plan paid Transamerica an administrative fee for its recordkeeping services in the

 4 amount of 0.26% of the Plan’s assets annually. The total fee was deducted from

 5 participant accounts pro rata based upon their balance. As the Plan’s total asset level

 6 grew in size, due to contributions and the rise of the market, Transamerica received

 7 steadily more compensation even though the level of services it provided to the Plan

 8 remained constant. Though Defendants belatedly acted to cap that fee at $50 per

 9 participant, this amount is still unjustifiable for a plan with over 43,000 participants.

10 According to the average cost for recordkeeping and administration in 2017 for plans

11 much smaller than the Plan (plans with 100 participants and $5 million in assets) was

12 $35 per participant. As of December 31, 2018, the Plan had approximately $880

13 million in assets and 43,050 participants. Given its size, and resulting negotiating

14 power, with prudent management and administration, the Plan would have

15 unquestionably been able to obtain a per-participant cost significantly lower than $35

16 per participant. 14

17          95.    This arrangement was completely unnecessary given that the Plan’s
18 fiduciaries could bargain for a per participant/capita fee as numerous large plans have

19 done with Fidelity. In a recent action where Fidelity was a defendant and involving

20 Fidelity’s own plan, the parties stipulated with regard to Fidelity’s recordkeeping

21 services that “if Fidelity were a third party negotiating this fee structure at arms-

22

23
     14
     Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano v.
24 Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate
   of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
25 defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
   (declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the past
26 two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and plan paid
   record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass.
27 June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per participant
   for recordkeeping); see also 401k Averages Book at 95 (20th ed. 2020) (showing that a plan with
28 only 200 participants and $20 million in assets has an average recordkeeping and administration
   cost (through direct compensation) of $12 per participant).
                                                 - 27 -
                                        CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 28 of 42 Page ID #:28




 1 length, the value of services would range from $14-$21 per person per year over the

 2 class period.” Moitoso v. FMR LLC, 2020 WL 1495938, at * 15 (D. Mass. Mar. 27,

 3 2020).     Accordingly, Fidelity has acknowledged the ability of plan fiduciaries to
 4 negotiate per participant/capita fees.

 5          96.   A more prudent arrangement in this case, also more transparent and
 6 easier to comprehend by participants, would have been to take advantage of the

 7 Plan’s scale by selecting available lower cost investment funds that used little to no

 8 revenue sharing and for the Defendants to negotiate and/or obtain reasonable direct

 9 compensation per participant recordkeeping/administration fees.

10          97.   By failing to investigate the availability of certain collective trusts,
11 Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

12 Defendants further cost Plan participants millions of dollars during the Class Period

13 by (1) failing to negotiate a lower recordkeeping rate with Fidelity and (2) to the

14 extent Defendants held revenue sharing amounts for a prolonged period of time and

15 failed to remit any excess revenue sharing back to Plan participants.

16                       Failure to Utilize Lower Fee Share Classes
17          98.   Plan fiduciaries had an option to choose lower cost Fidelity collective
18 trusts during the Class Period.    But they also had the option of other lower cost
19 identical funds which they similarly failed to select. Since June 2017, Fidelity has

20 offered K shares of its target date funds. Generally, “K6 Funds and Class K are

21 available to retirement plans recordkept at Fidelity [like the Plan here].” Fidelity

22 Pricing at 3. “K6 Funds are intended for plan sponsors that do not want to receive

23 any revenue sharing or recordkeeping offsets.” Id. The K6 target date shares were

24 significantly cheaper than the retail Freedom target date shares – price being the only

25 difference between the two classes of shares.      The following chart illustrates the
26 point:

27

28

                                             - 28 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 29 of 42 Page ID #:29




 1                          Exp.                            Incep     Exp.     % Fee
          Fund in Plan                        K6
 2                         Ratio15                          Date16   Ratio17   Excess
 3           Fidelity
                                       Fidelity Freedom     June 7
 4        Freedom 2005     0.47%                                     0.37%      27%
                                        K6 2005 Fund         2017
              Fund
 5
             Fidelity
 6                                     Fidelity Freedom     June 7
          Freedom 2010     0.51%                                     0.39%      31%
 7
                                        K6 2010 Fund         2017
              Fund
 8           Fidelity
                                       Fidelity Freedom     June 7
 9        Freedom 2015     0.55%                                     0.41%      34%
                                        K6 2015 Fund         2017
10
              Fund

11           Fidelity
                                       Fidelity Freedom     June 7
          Freedom 2020     0.69%                                     0.43%      60%
12                                      K6 2020 Fund         2017
              Fund
13
             Fidelity
14
                                       Fidelity Freedom     June 7
          Freedom 2025     0.65%                                     0.45%      44%
                                        K6 2025 Fund         2017
15            Fund
16           Fidelity
                                       Fidelity Freedom     June 7
          Freedom 2030     0.68%                                     0.47%      45%
17                                      K6 2030 Fund         2017
              Fund
18
             Fidelity
19                                     Fidelity Freedom     June 7
          Freedom 2035     0.75%                                     0.49%      53%
                                        K6 2035 Fund         2017
20            Fund
21           Fidelity
                                       Fidelity Freedom     June 7
22        Freedom 2040     0.75%                                     0.50%      50%
                                        K6 2040 Fund         2017
              Fund
23

24

25

26
     15
27    The listed expense figures are as of 2019.
   16
      See May 30, 2020 Fidelity Freedom Funds Prospectus.
28
   17
      The listed expense figures are as of 2019.
                                               - 29 -
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 30 of 42 Page ID #:30




 1                                Exp.                            Incep       Exp.     % Fee
            Fund in Plan                               K6
 2                               Ratio15                          Date16     Ratio17   Excess
 3            Fidelity
                                              Fidelity Freedom    June 7
 4         Freedom 2045          0.75%                                        0.50%     50%
                                               K6 2045 Fund        2017
               Fund
 5
              Fidelity
 6                                            Fidelity Freedom    June 7
           Freedom 2050          0.75%                                        0.50%     50%
 7
                                               K6 2050 Fund        2017
               Fund
 8            Fidelity
                                              Fidelity Freedom    June 7
 9         Freedom 2055          0.75%                                        0.50%     50%
                                               K6 2055 Fund        2017
10
               Fund

11            Fidelity
                                              Fidelity Freedom    June 7
           Freedom 2060          0.75%                                        0.50%     50%
12                                             K6 2060 Fund        2017
               Fund
13

14
               99.     Additionally, the Plan fiduciaries added five funds during the Class
15
     Period that cost more than available identical lower share classes:
16

17                                                                                      % Fee
                Fund in the Plan             ER         Lower Cost Share        ER18    Excess
18
             PEIYX $ 46,182,150               .66              PEQSX             .55
19                                                     Putnam Equity Income              20%
           Putnam Equity Income Y              %                  R6              %
20
             MINHX $ 24,092,445               .73              MINJX             .63
21            MFS International                %         MFS International        %      16%
              Intrinsic Value R4                         Intrinsic Value R6
22
            REREX $ 22,605,655                .81            RERGX               .46
23             American Funds                  %          American Funds          %      76%
            Europacific Growth R4                      Europacific Growth R6
24
              PSCZX $ 9,320,916               .82            PJSQX               .69
25           PGIM Jennison Small               %       PGIM Jennison Small        %      19%
                 Company Z                                Company R6
26

27

28
     18
          The listed expense figures are as of 2020.
                                                      - 30 -
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 31 of 42 Page ID #:31




 1
          Fund in the Plan          ER       Lower Cost Share         ER18    % Fee
 2                                                                            Excess
 3
          IARIX $ 4,995,782         .87           IARFX                .79      10%
 4      Invesco Real Estate R5       %     Invesco Real Estate R6       %

 5        100. Recently, a court observed that “[b]ecause the institutional share classes
 6 are otherwise identical to the Investor share classes, but with lower fees, a prudent

 7 fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that

 8 is reasonable and appropriate to the particular investment action, and strategies

 9 involved … in this case would mandate a prudent fiduciary – who indisputably has

10 knowledge of institutional share classes and that such share classes provide identical

11 investments at lower costs – to switch share classes immediately.” Tibble III, 2017

12 WL 3523737, at * 13.

13        101. Defendants knew or should have known of the existence of the above
14 cheaper share classes (for the Fidelity, Putnam, MFS, American, Invesco and PGIM

15 funds) and therefore also should have immediately identified the prudence of

16 selecting the alternative investments which were all available during the Class Period.

17        102. As noted above, qualifying for lower share classes usually requires only
18 a minimum of a million dollars for individual funds. However, initial investment

19 minimums are generally waived for financial intermediaries and retirement plans.

20        103. A prudent fiduciary conducting an impartial review of the Plan’s
21 investments would have identified the cheaper share classes available and selected a

22 lower share class than the ones in the Plan.

23        104. Failure to do so was either because Defendants did not negotiate
24 aggressively enough with their service providers to obtain better pricing or they

25 simply were not paying attention.

26        105. Nor is it an excuse to select higher cost versions of the same fund to pay
27 for Plan expenses. As noted above, fiduciaries should not “choose otherwise

28

                                            - 31 -
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 32 of 42 Page ID #:32




 1 imprudent investments specifically to take advantage of revenue sharing.” Tibble III,

 2 2017 WL 3523737, at * 11.

 3         106. By failing to investigate the use of lower cost share classes, Defendants
 4 caused the Plan and its participants to pay millions of dollars per year in unnecessary

 5 fees.

 6                 Failure to Utilize Lower Cost Passively-Managed Funds
 7         107. As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at
 8 1828. Accordingly, appropriate investments for a fiduciary to consider are “suitable

 9 index mutual funds or market indexes (with such adjustments as may be

10 appropriate).” Restatement (Third) of Trusts, § 100 cmt. b(1).

11         108. While higher-cost mutual funds may outperform a less-expensive option,
12 such as a passively-managed index fund, over the short term, they rarely do so over a

13 longer term.    See Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market?
14 Hardly,           The          Washington            Post,           available           at
15 https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

16 funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which

17 looked at 2,862 actively-managed mutual funds, focused on the top quartile in

18 performance and found most did not replicate performance from year to year); see

19 also    Index   funds   trounce    actively   managed      funds:   Study,   available   at
20 http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-managed-funds-

21 study.html (“long-term data suggests that actively-managed funds “lagged their

22 passive counterparts across nearly all asset classes, especially over the 10-year period

23 from 2004 to 2014.”)

24         109. Indeed, on average, funds with high fees perform worse than less
25 expensive funds, even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When

26 Cheaper is Better: Fee Determination in the Market for Equity Mutual Funds, 67 J.

27 Econ. Behav. & Org. 871, 873 (2009) (hereinafter “When Cheaper is Better”); see

28 also Jill E. Fisch, Rethinking the Regulation of Securities Intermediaries, 158 U. Pa.

                                              - 32 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 33 of 42 Page ID #:33




 1 L. Rev. 1961, 1967-75 (2010) (summarizing numerous studies showing that “the

 2 most consistent predictor of a fund’s return to investors is the fund’s expense ratio”).

 3        110. During the Class Period, Defendants failed to consider materially similar
 4 but cheaper alternatives to the Plan’s investment options. This failure is a further

 5 indication that Defendants lacked a prudent investment monitoring process.

 6        111. The chart below demonstrates that the expense ratios of the Plan’s
 7 investment options were more expensive by multiples of comparable passively and

 8 actively managed alternative funds in the same fund category.          The chart below
 9 analyzes funds in the Plan in 2018 using 2018 expense ratios as a methodology to

10 demonstrate the greater relative expense of the Plan’s funds compared to their

11 alternative fund counterparts.

12
                            Exp.    Passive/Active     Exp.           Incep.     % Fee
        Current Fund        Ratio    Lower Cost        Ratio           Date      Excess
13                                    Alternative
14
                                   Fidelity Freedom    0.12         10/2/200      442%
       Fidelity Freedom      0.65 Index 2025  Investor  %              9
15           2025             %     American Funds     0.33         7/13/200
                                    2025 Trgt Date      %              9          97%
16                                     Retire R6
                                   Fidelity Freedom    0.12         10/2/200      400%
17
       Fidelity Freedom      0.60 Index 2020  Investor  %              9
18           2020             %     American Funds     0.31         7/13/200
                                    2020 Trgt Date      %              9          94%
19
                                       Retire R6
                                   Fidelity Freedom    0.12         10/2/200      467%
20     Fidelity Freedom           Index 2030 Investor   %              9
             2030           0.68%   American Funds
21                                  2030 Trgt Date     0.35         7/13/200      94%
                                       Retire R6        %              9
22
                                   Fidelity Freedom    0.12         10/2/200      500%
23     Fidelity Freedom      0.72 Index 2035  Investor  %              9
             2035             %     American Funds     0.37         7/13/200
24                                  2035 Trgt Date      %              9          95%
                                       Retire R6
25                                 Fidelity Freedom    0.12         10/2/200
                                  Index 2050  Investor  %              9          525%
26     Fidelity Freedom      0.75
             2050             %     American Funds     0.39         7/13/200
27                                  2050 Trgt Date      %              9          92%
                                       Retire R6
28

                                             - 33 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 34 of 42 Page ID #:34




 1
                          Exp.        Passive/Active   Exp.     Incep.    % Fee
        Current Fund      Ratio        Lower Cost      Ratio     Date     Excess
 2                                     Alternative
 3
                                    Fidelity Freedom   0.12    10/2/200   525%
       Fidelity Freedom   0.75     Index 2040 Investor  %         9
 4           2040          %         American Funds    0.38    7/13/200
                                      2040 Trgt Date    %         9        97%
 5                                       Retire R6
                                    Fidelity Freedom   0.12    10/2/200   525%
 6                                 Index 2045 Investor  %         9
       Fidelity Freedom   0.75
 7           2045          %         American Funds    0.38    7/13/200
                                      2045 Trgt Date    %         9        97%
 8                                       Retire R6
                                    Fidelity Freedom   0.12    10/2/200   358%
 9                                 Index 2015 Investor  %         9
       Fidelity Freedom   0.55
10           2015          %         American Funds    0.31    7/13/200
                                      2015 Trgt Date    %         9        77%
11                                       Retire R6
                                    Fidelity Freedom   0.12    10/2/200   525%
12
       Fidelity Freedom   0.75     Index 2055 Investor  %         9
             2055          %         American Funds    0.40    7/13/200
13                                    2055 Trgt Date                       88%
                                         Retire R6      %         9
14
                                    Fidelity Freedom   0.12    10/2/200   325%
15     Fidelity Freedom   0.51     Index 2010 Investor  %         9
             2010          %         American Funds    0.31    7/13/200
16                                    2015 Trgt Date    %         9        64%
                                         Retire R6
17                                  Fidelity Freedom   0.12    10/2/200
                                   Index 2060 Investor  %         9       525%
18     Fidelity Freedom   0.75
             2060          %         American Funds    0.41    7/13/200
19                                    2060 Trgt Date    %         9        83%
                                         Retire R6
20                                  Vanguard Interm-   0.07    11/12/20
      Metropolitan West             Term Bond Index     %         01      429%
21     Total Return Bd    0.37             Adm
             Plan          %              Johnson      0.25    8/31/200
22                                  Institutional Core  %         0        48%
                                           Bond
23     PGIM Jennison      0.71       JPMorgan Large    0.44    10/30/20
         Growth Z          %         Cap Growth R6      %         10       61%
24
        Putnam Equity     0.66       American Funds    0.28
25        Income Y         %        American Mutual     %      5/1/2009   136%
                                            R6
26                                 Vanguard Balanced 0.07      11/13/20
       Oakmark Equity                   Index Adm       %         00      1057%
27      And Income        0.81
          Investor         %             Vanguard
28                                     LifeStrategy    0.13    9/30/199   523%
                                     Moderate Gr Inv    %         4
                                           - 34 -
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 35 of 42 Page ID #:35




 1
                            Exp.        Passive/Active   Exp.     Incep.    % Fee
        Current Fund        Ratio        Lower Cost      Ratio     Date     Excess
 2                                       Alternative
 3    MFS International     0.73          Vanguard       0.32    8/13/200
      Intrinsic Value R4     %           International    %         1        128%
 4                                       Growth Adm
                                          Vanguard       0.32    8/13/200
 5                                       International                       153%
      American Funds        0.81         Growth Adm       %         1
 6   Europacific Growth      %
            R4                         American Funds
                                     Europacific Growth 0.46
                                                          %      5/1/2009    76%
 7                                            R6
 8   T. Rowe Price Mid-     0.65      Victory Sycamore   0.58
         Cap Value I         %        Established Value   %      3/4/2014    12%
 9                                            R6
      MassMutual Select     0.71     Franklin Small-Mid 0.50     2/14/199    42%
10    Mid Cap Growth I       %         Cap Growth R6      %         2
11                                     Vanguard Small    0.07    9/27/201
                                       Cap Value Index    %         1       1186%
12     Delaware Small       0.90           Admiral
       Cap Value Instl       %       Vanguard Explorer 0.55      3/30/201
13                                        Value Inv       %         0        64%

14                                     Vanguard Small    0.07    9/27/201
                                      Cap Growth Index    %         1       1071%
       PGIM Jennison        0.82           Admiral
15    Small Company Z        %
                                     Vanguard Explorer 0.34      11/12/20    141%
16                                           Adm          %         01
17                                    TIAA-CREF Real     0.51    12/04/20    71%
      Invesco Real Estate   0.87       Estate Sec Instl   %         15
18            R5             %       Invesco Real Estate 0.79
                                              R6          %      5/1/1995    10%
19     State Street Cash    0.46     Vanguard Treasury 0.09      12/14/19
        Reserves Fund        %          Money Market      %         92       411%
20      Premier Class                      Investor
21

22        112. The above alternative funds generally outperformed the Plan’s funds in
23 their 3 and 5 year average returns as of 2020 given that they were comprised of

24 virtually identical underlying funds but had lower fees. Moreover, these alternative

25 investments had no material difference in risk/return profiles with the Plan’s funds

26 and there was a high correlation of the alternative funds’ holdings with the Plan’s

27 funds holdings such that any difference was immaterial.

28

                                             - 35 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 36 of 42 Page ID #:36




 1             113. These results are not surprising with regard to the passively managed
 2 alternatives detailed above given that in the long-term, actively managed funds do not

 3 outperform their passively managed counterparts. Indeed, the majority of U.S. equity

 4 funds did not outperform their index counterparts in the five years ending June 30,

 5 2019:19

 6            Fund Category             Comparison Index        Percentage of Funds That
 7                                                               Underperformed Their
                                                                  Benchmark 5 Yr (%)
 8
                  Large-Cap                    S&P 500               78.52
 9

10                 Mid-Cap                S&P MidCap 400             63.56
11
                  Small-Cap              S&P SmallCap 600            75.09
12

13
                  Multi-Cap            S&P Composite 1500            82.79

14            Domestic Equity          S&P Composite 1500            81.66
15
              Large-Cap Value                S&P Value               84.74
16

17             Mid-Cap Value              S&P MidCap 400             92.31
                                              Value
18
              Small-Cap Value            S&P SmallCap 600            90.57
19
                                              Value
20
              Multi-Cap Value          S&P Composite 1500            91.35
21
                                             Value
22

23
               114. A prudent investigation would have revealed the existence of these
24
     lower-cost and better performing alternatives to the Plan’s funds.
25
               115. The above is for illustrative purposes only as the significant fee
26
     disparities detailed above existed for all years of the Class Period. The Plan expense
27

28
     19
          Source: https://us.spindices.com/spiva/#/reports
                                                     - 36 -
                                            CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 37 of 42 Page ID #:37




 1 ratios were multiples of what they should have been given the bargaining power

 2 available to the Plan fiduciaries.

 3                             FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
 4                      (Asserted against the Committee Defendants)
 5        116. Plaintiffs re-allege and incorporate herein by reference all prior
 6 allegations in this Complaint as if fully set forth herein.

 7        117. At all relevant times, the Committee Defendants (“Loyalty/Prudence
 8 Defendants”) were fiduciaries of the Plan within the meaning of ERISA Section

 9 3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised discretionary authority or

10 control over the administration and/or management of the Plan or disposition of the

11 Plan’s assets.

12        118. As fiduciaries of the Plan, the Loyalty/Prudence Defendants were
13 subject to the fiduciary duties imposed by ERISA Section 404(a), 29 U.S.C. §

14 1104(a). These fiduciary duties included managing the assets of the Plan for the sole

15 and exclusive benefit of Plan participants and beneficiaries, and acting with the care,

16 skill, diligence, and prudence under the circumstances that a prudent person acting in

17 a like capacity and familiar with such matters would use in the conduct of an

18 enterprise of like character and with like aims.

19        119. The Loyalty/Prudence Defendants breached these fiduciary duties in
20 multiple respects as discussed throughout this Complaint.        They did not make
21 decisions regarding the Plan’s investment lineup based solely on the merits of each

22 investment and what was in the best interest of Plan participants. Instead, the

23 Loyalty/Prudence Defendants selected and retained investment options in the Plan

24 despite the high cost of the funds in relation to other comparable investments. The

25 Loyalty/Prudence Defendants also failed to investigate the availability of lower-cost

26 share classes of certain mutual funds in the Plan. In addition, the Loyalty/Prudence

27 Defendants failed to investigate certain collective trusts as alternatives to mutual

28 funds, even though they generally provide the same investment management services

                                             - 37 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 38 of 42 Page ID #:38




 1 at a lower cost.    Likewise, the Loyalty/Prudence Defendants failed to monitor or
 2 control the grossly excessive compensation paid for recordkeeping services.

 3         120. As a direct and proximate result of the breaches of fiduciary duties
 4 alleged herein, the Plan suffered millions of dollars of losses due to excessive costs

 5 and lower net investment returns. Had the Loyalty/Prudence Defendants complied

 6 with their fiduciary obligations, the Plan would not have suffered these losses, and

 7 Plan participants would have had more money available to them for their retirement.

 8         121. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Loyalty/Prudence
 9 Defendants are liable to restore to the Plan all losses caused by their breaches of

10 fiduciary duties, and also must restore any profits resulting from such breaches. In

11 addition, Plaintiffs are entitled to equitable relief and other appropriate relief for the

12 Loyalty/Prudence Defendants’ breaches as set forth in their Prayer for Relief.

13         122. The Loyalty/Prudence Defendants knowingly participated in each breach
14 of the other Defendants, knowing that such acts were a breach, enabled the other

15 Defendants to commit breaches by failing to lawfully discharge such Defendant’s

16 own duties, and knew of the breaches by the other Defendants and failed to make any

17 reasonable and timely effort under the circumstances to remedy the breaches.

18 Accordingly, each Loyalty/Prudence Defendant is also liable for the breaches of their

19 co-fiduciaries under 29 U.S.C. § 1105(a).

20                            SECOND CLAIM FOR RELIEF
                      Failure to Adequately Monitor Other Fiduciaries
21                   (Asserted against Prime and the CEO Defendants)
22         123. Plaintiffs re-allege and incorporate herein by reference all prior
23 allegations in this Complaint as if fully set forth herein.

24         124. Prime and the CEO Defendants (the “Monitoring Defendants”) had the
25 authority to appoint and remove members of the Committee and were aware that the

26 Committee Defendants had critical responsibilities as fiduciaries of the Plan.

27         125. In light of this authority, the Monitoring Defendants had a duty to
28 monitor the Committee Defendants to ensure that the Committee Defendants were

                                             - 38 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 39 of 42 Page ID #:39




 1 adequately performing their fiduciary obligations, and to take prompt and effective

 2 action to protect the Plan in the event that the Committee Defendants were not

 3 fulfilling those duties.

 4        126. The Monitoring Defendants also had a duty to ensure that the Committee
 5 Defendants possessed the needed qualifications and experience to carry out their

 6 duties (or used qualified advisors and service providers to fulfill their duties); had

 7 adequate financial resources and information; maintained adequate records of the

 8 information on which they based their decisions and analysis with respect to the

 9 Plan’s investments; and reported regularly to the Monitoring Defendants.

10        127. The Monitoring Defendants breached their fiduciary monitoring duties
11 by, among other things:

12                 (a) Failing to monitor and evaluate the performance of the Committee
13          Defendants or have a system in place for doing so, standing idly by as the
14          Plan suffered significant losses in the form of unreasonably high expenses,
15          imprudent choices of funds’ class of shares, and inefficient fund management
16          styles that adversely affected the investment performance of the Funds’ and
17          their participants’ assets as a result of the Committee Defendants’ imprudent
18          actions and omissions;
19                 (b) Failing to monitor the processes by which Plan investments were
20          evaluated, failing to correct the Committee Defendants’ failure and continued
21          failure to investigate the availability of lower-cost share classes and failing to
22          correct the Committee Defendants’ failure and continued failure to
23          investigate the availability of lower-cost collective trust vehicles; and
24                 (c) Failing to remove Committee members whose performance was
25          inadequate in that they continued to maintain imprudent, excessively costly,
26          and poorly performing investments within the Plan, and caused the Plan to
27          pay excessive recordkeeping fees, all to the detriment of the Plan and Plan
28          participants’ retirement savings.
                                              - 39 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 40 of 42 Page ID #:40




 1         128. As a consequence of the foregoing breaches of the duty to monitor, the
 2 Plan suffered millions of dollars of losses. Had the Monitoring Defendants complied

 3 with their fiduciary obligations, the Plan would not have suffered these losses, and

 4 Plan participants would have had more money available to them for their retirement.

 5         129. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring
 6 Defendants are liable to restore to the Plan all losses caused by their failure to

 7 adequately monitor the Committee Defendants. In addition, Plaintiffs are entitled to

 8 equitable relief and other appropriate relief as set forth in their Prayer for Relief.

 9                                 PRAYER FOR RELIEF
10         WHEREFORE, Plaintiffs pray that judgment be entered against Defendants
11 on all claims and requests that the Court awards the following relief:

12         A.    A determination that this action may proceed as a class action under
13 Rule 23(b)(1), or in the alternative Rule 23(b)(2), of the Federal Rules of Civil

14 Procedure;

15         B.    Designation of Plaintiffs as Class Representatives and designation of
16 Plaintiffs’ counsel as Class Counsel;

17         C.    A Declaration that the Defendants, and each of them, have breached
18 their fiduciary duties under ERISA;

19         D.    An Order compelling the Defendants to make good to the Plan all losses
20 to the Plan resulting from Defendants’ breaches of their fiduciary duties, including

21 restoring to the Plan all losses resulting from imprudent investment of the Plan’s

22 assets, restoring to the Plan all profits the Defendants made through use of the Plan’s

23 assets, and restoring to the Plan all profits which the participants would have made if

24 the Defendants had fulfilled their fiduciary obligations;

25         E.    An order requiring the Company Defendant to disgorge all profits
26 received from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

27 § 1132(a)(3) in the form of an accounting for profits, imposition of a constructive

28

                                              - 40 -
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 41 of 42 Page ID #:41




 1 trust, or a surcharge against the Company Defendant as necessary to effectuate said

 2 relief, and to prevent the Company Defendant’s unjust enrichment;

 3        F.      Actual damages in the amount of any losses the Plan suffered, to be
 4 allocated among the participants’ individual accounts in proportion to the accounts’

 5 losses;

 6        G.      An order enjoining Defendants from any further violations of their
 7 ERISA fiduciary responsibilities, obligations, and duties;

 8        H.      Other equitable relief to redress Defendants’ illegal practices and to
 9 enforce the provisions of ERISA as may be appropriate, including appointment of an

10 independent fiduciary or fiduciaries to run the Plan and removal of Plan fiduciaries

11 deemed to have breached their fiduciary duties;

12        I.      An award of pre-judgment interest;
13        J.      An award of costs pursuant to 29 U.S.C. § 1132(g);
14        K.      An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the
15 common fund doctrine; and

16             L. Such other and further relief as the Court deems equitable and just.

17
     Dated: September 11, 2020              ROSMAN & GERMAIN LLP

18                                          /s/ Daniel L. Germain
19                                          Daniel L. Germain (CA Bar No. 143334)
                                            germain@lalawyer.com
20                                          16311 Ventura Boulevard, Suite 1200
21                                          Encino, CA 91436-2152
                                            Telephone: (818) 788-0877
22                                          Facsimile: (818) 788-0885
23                                          CAPOZZI ADLER, P.C.
24
                                            /s/ Donald R. Reavey
25                                          Donald R. Reavey
                                            donr@capozziadler.com
26                                          (Admission Pro Hac Vice to be Requested)
                                            2933 North Front Street
27                                          Harrisburg, PA 17110
                                            Telephone: (717) 233-4101
28                                          Facsimile: (717) 233-4103

                                             - 41 -
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-01887-JLS-JDE Document 1 Filed 09/11/20 Page 42 of 42 Page ID #:42




 1                                     CAPOZZI ADLER, P.C.
 2                                     /s/ Mark K. Gyandoh
 3                                     Mark K. Gyandoh
                                       markg@capozziadler.com
 4                                     (Admission Pro Hac Vice to be Requested)
                                       312 Old Lancaster Road
 5
                                       Merion Station, PA 19066
 6                                     Telephone: (610) 890-0200
                                       Facsimile: (717) 233-4103
 7

 8                                     Counsel for Plaintiffs and the Putative Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         - 42 -
                                CLASS ACTION COMPLAINT
